DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the pulsatile release dosage form of Claims 1-11 and 14-20 in the reply filed on 22 Jul 2021 is acknowledged.  Owing to applicants’ concomitant cancellation of Claims 8, 11, and 16-20, remaining Claims 1-7, 9, 10, 14, and 15, as amended by applicants’ submission of 22 July 2021, will be examined.

Status of the Claims
Claims 1-7, 9, 10, and 12-15 are pending.
Claims 12 and 13 are withdrawn from consideration as directed to a non-elected invention.
Claims 1-7, 9, 10, 14, and 15 are presented for examination.
Claims 1-7, 9, 10, 14, and 15 are rejected.

Priority
The instant application is a Continuation of earlier application 15/852,168 filed 22 December 2017, which is a Continuation of earlier application 15/054,934 filed 26 February 2016, which claims the benefit of provisional application 62/121,537 filed 27 February 2015.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially immediately" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “substantially immediately” as employed by the instant claims implies some modification of the time period in which the otherwise “immediate” release of the agents contained within the compositions claimed is to commence; however, applicants provide no guidance as to where a distinction between a “substantially immediate” release of agents and a “delayed release” of agents may fall, absent which the skilled artisan is left to inappropriately speculate.  See, e.g., In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim).  As a result, applicants claims cannot be said to have particularly pointed out and distinctly claimed the subject matter of the invention, and the claims indefinite as a result.  For purposes of compact prosecution, the instantly claimed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Midha (U.S. 6,340,476).

Midha describes pulsatile dosage forms of methylphenidate which contain three dosage units, each providing a different drug release profile.  (Abs.).  Midha indicates that drug-containing particles or beads may be compressed together into a single tablet having the drug-containing dosage units representing integral but discrete segments, (Col.3, L.14-17; Col.5, L.10-22), addressing the limitations of Claim 1.  (Col.6, L.41-54).  Midha specifically indicates that prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”  In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).  Midha describes these dosage units as being prepared by, for example, coating cores of drug-containing compositions with various degrees of coating materials, addressing the “erosion matrix” limitations of Claim 1.  (Col.5, L.31-41; Col.6, L.16-40).  Midha indicates that the typical dosage to be contained within the dosage form falls within the range of about 5-100mg, however allowing for alteration to this dosing regimen to account for any of a variety of factors, (Col.10, L.12-18), with the total dose being divided so that the first and second doses are approximately the same, with the third dose preferably approximately half of either of the first or second doses; suggested dosage ranges fall within the range of 2-20mg for the first or second doses.  (Col.11, L.53 - Col.12, L.8).  (Col.8, L.22-41).  This suggests a dosage form whereby about 40% of the drug is to be contained within each of the first and second dosage units, and about 20% in the third dosage unit: these values either overlap or approximate and therefore render obvious the limitations of Claims 2-7.  See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (indicating Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical).  Midha discloses an exemplary embodiment where the first, second, and third doses are manufactured by forming an immediate release core particle, described as releasing the agent contained therein within 1-2 hours after administration, then coating some of these immediate release particles to provide particles which delay dissolution of those immediate release particles until 3-5 or 7-9 hours following ingestion, (Col.11, L.53 - Col.12, L.8), ranges which overlap and therefore renders obvious the “released over a time period of from about 45-90 minutes, or “from about 60 minutes to 90 minutes” limitations of instant Claims 9 and 10.  See Peterson, supra.  As Midha describes the immediate release portions as suitable for "releasing the active agent within 1-2 hours following administration," (Col.11, L.56-57), and it is this immediate release portion which is provided with a coating to delay release as appropriate for the second and third dosage populations, the skilled artisan would conclude that the second and third dosage units described by Midha would be released over a period of time of between about 60-120 minutes, a range which overlaps and therefore renders obvious the limitations of the instant Claims.  In re Wertheim, supra.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed methylphenidate dosages and release windows from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613